       Case 1:19-cr-00357-ECM-JTA Document 31 Filed 07/10/20 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CRIM. CASE NO. 1:19-cr-357-ECM
                                                  )
MITCHELL BYRON DOSTER                             )

                      MEMORANDUM OPINION and ORDER

       Now pending before the court is Defendant Mitchell Byron Doster’s second

unopposed motion to continue trial (doc. 27) filed on July 7, 2020. Jury selection and trial

is presently set on the term of court commencing on July 20, 2020. For the reasons set

forth below, the court will grant a continuance of the trial pursuant to 18 U.S.C. §

3161(h)(7).

       While the trial judge enjoys great discretion when determining whether to grant a

continuance, the court is limited by the requirements of the Speedy Trial Act. 18 U.S.C.

§ 3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986). The Act provides

in part:

       “In any case in which a plea of not guilty is entered, the trial of a defendant
       charged in an information or indictment with the commission of an offense
       shall commence within seventy days from the filing date (and making public)
       of the information or indictment, or from the date the defendant has appeared
       before a judicial officer of the court in which such charge is pending,
       whichever date last occurs.”

18 U.S.C. § 3161(c)(1).

       The Act excludes, however, certain delays from the seventy-day period, including

delays based on “findings that the ends of justice served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
      Case 1:19-cr-00357-ECM-JTA Document 31 Filed 07/10/20 Page 2 of 2


3161(h)(7)(A). In determining whether to grant a continuance under § 3161(h)(7), the court

“shall consider,” among other factors, whether denial of a continuance would likely “result

in a miscarriage of justice,” or “would deny counsel for the defendant . . . the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.”

§ 3161(h)(7)(B)(i), (iv).

       Due to the national emergency declared by the President as the result of the outbreak

of Coronavirus Disease 2019 (COVID-19), counsel has been unable to meet with the

Defendant to prepare for trial. Counsel for Doster represents that additional time is

necessary to adequately prepare his client for trial and to go through the discovery.

Additionally, counsel has been unable to discuss resolution of this matter short of trial.

The United States does not oppose a continuance. After careful consideration, the Court

finds that the ends of justice served by granting a continuance of this trial outweigh the

best interest of the public and the defendants in a speedy trial. Thus, for good cause, it is

       ORDERED that the motion to continue (doc. 27) is GRANTED, and jury selection

and trial are CONTINUED from July 20, 2020 to the criminal term of court commencing

on October 13, 2020 at 10:00 a.m. in Dothan, Alabama. All deadlines tied to the trial date

are adjusted accordingly.

       The United States Magistrate Judge shall conduct a pretrial conference prior to the

October trial term.

       Done this 10th day of July, 2020.

                                           /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
